ACCEPTED
                                                                                                     03-14-00390-CV
                                                                                                            3946468
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                               1/29/2015 11:36:46 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                              CLERK

                                Jon Michael Smith
                                         Attorney
                                   3305 Northland Drive                       FILED IN
                                                                       3rd COURT OF APPEALS
                                         Suite 500                          AUSTIN, TEXAS
                                    Austin, Texas 78731                1/29/2015 11:36:46 AM
                                                                           JEFFREY D. KYLE
512.371.1006                                                   www.jonmichaelsmith.com
                                                                                Clerk
512.476.6685 (fax)                                             jon@jonmichaelsmith.com

                                      January 29, 2015


Via Electronic Filing
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547


RE:    Court of Appeals Number: 03-14-00390-CV
              Trial Court Case Number: D-1-GN-12-001867

Style: Charles P. Akin, D.D.S
              v. State Board of Dental Examiners


Dear Jeffrey D. Kyle - Clerk,

       This letter is to notify you that I will be arguing this case before the Court. This is
being sent in response to your letter dated January 23, 2015.

        Should you have any questions or comments, please do not hesitate to contact our
office at your earliest convenience.


                                               Sincerely,

                                                       /s/ Jon Smith

                                               Jon Michael Smith